DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the alignment parts" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the first and second alignment parts" as there is antecedent basis.
5.	Claims 2-16 are rejected as depending from claim 1.
6.	Claim 4 recites the limitation "the first and second sealing components " in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " first and second sealing components ".
7.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation “a fuel cell stack” in line 6.   It is not clear whether it is the same fuel cell stack or different fuel cell stack as recited in claim 1 from which it depends.  For the purpose of this Office Action the limitation has been interpreted as “the fuel cell stack”.
8.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation “a fuel cell stack” in line 3.   It is not clear whether it is the same fuel cell stack or different fuel cell stack as recited in claim 1 from which it depends.  For the purpose of this Office Action the limitation has been interpreted as “the fuel cell stack”.
9.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation “a fuel cell stack” in line 3.   It is not clear whether it is the same fuel cell stack or different fuel cell stack as recited in claim 1 from which it depends.  For the purpose of this Office Action the limitation has been interpreted as “the fuel cell stack”.
10.	Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 17 recites the limitation "the plate members " in lines 25,  27, and 28.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "the plurality of plate members " as there is antecedent basis.
12.	Claim 17 recites the limitation "the alignment parts" in line 27.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the first and second alignment parts" as there is antecedent basis.
13. 	Claim 18 is rejected as depending from claim 17. 
14.	Claim 18 recites the limitation "the alignment parts" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the first and second alignment parts" as there is antecedent basis.
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,763,518. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1, 17, and 19 recite a plate member that is similar in structure to the plate member recited in independent claims  1 and 11 of U.S. Patent No. 10,763,518.

Allowable Subject Matter
17.	Claims 1-16 would be allowable when the rejection under 35 U.S.C. 112 and the rejection on the ground of nonstatutory double patenting set forth in this office action on claims 1-16 are overcome. The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 1 is directed to a plate member for an open cathode fuel cell stack, the plate member comprising: a corrugated channel sheet with opposing first and second side edges and opposing first and second end edges, the corrugated channel sheet comprising peaks and troughs extending from the first side edge to the second side edge, the troughs and the peaks form flow channels with openings at the first and second side edges, wherein the corrugated channel sheet comprises a corrugated channel sheet height H;
first and second alignment parts, wherein the first and second alignment parts each comprises
a main body having a through hole, extensions on sides of the main body, wherein an extension includes an alignment hole, an alignment part thickness T which is slightly lesser than H, and
wherein the main body includes an end engagement edge and the extensions include side engagement edges; wherein the first alignment part is disposed at the first end edge of the corrugated channel sheet and the second alignment part is disposed at the second end edge of the corrugated channel sheet; and wherein the first and second alignment parts comprise a rigid material to constrain the thickness of the plate member during assembly of a fuel cell stack comprising a plurality of plate members.
	The closest prior art to Cole et al. (US 2014/0220473) as cited in IDS dated 8/28/20 discloses a plate member for an open cathode fuel cell stack(corrugated cathode separator plate 108 with metal shim 107 in Figs. 4 & 6, [0002]), the plate member comprising: a corrugated channel sheet with opposing first and second side edges and opposing first and second end edges(corrugated cathode separator plate 108 in Figs. 4 & 6, [0055]), the corrugated channel sheet comprising peaks and troughs extending from the first side edge to the second side edge(Figs. 4 & 6), the troughs and the peaks form flow channels with openings at the first and second side edges(Figs. 4 & 6), wherein the corrugated channel sheet comprises a corrugated channel sheet height H(Figs. 4 & 6); first and second alignment parts(metal shim 107, Fig. 6), wherein the first and second alignment parts each comprises a main body having a through hole(Fig. 6), and wherein the main body includes an end engagement edge (Fig. 6); wherein the first alignment part is disposed at the first end edge of the corrugated channel sheet and the second alignment part is disposed at the second end edge of the corrugated channel sheet (Figs. 4 & 6); and wherein the first and second alignment parts comprise a rigid material to constrain the thickness of the plate member during assembly of a fuel cell stack comprising a plurality of plate members([0060]) but does not disclose, teach or render obvious extensions on sides of the main body, wherein an extension includes an alignment hole, an alignment part thickness T which is slightly lesser than H, and the extensions include side engagement edges.
18.	Claims 17-18 would be allowable when the rejection under 35 U.S.C. 112 and the rejection on the ground of nonstatutory double patenting set forth in this office action on claims 17-18 are overcome. The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 17 is directed to a method of forming an open cathode fuel cell stack comprising: providing a plurality of plate members, wherein a plate member comprises a corrugated channel sheet with opposing first and second side edges and opposing first and second end edges, the corrugated channel sheet comprising peaks and troughs extending from the first side edge to the second side edge, the troughs and the peaks form flow channels with openings at the first and second side edges, wherein the corrugated channel sheet comprises a corrugated channel sheet height H, first and second alignment parts, wherein the first and second alignment parts each comprises a main body having a through hole,
extensions on sides of the main body, wherein an extension includes an alignment hole,
an alignment part thickness T which is slightly lesser than the corrugated channel sheet height H, and wherein the main body includes an end engagement edge and the extensions include side engagement edges, wherein the first alignment part is disposed at the first end edge of the corrugated channel sheet and the second alignment part is disposed at the second end edge of the corrugated channel sheet, wherein the end engagement edge and the side engagement edges of the first and second alignment parts enable a tight fit of first and second end edge portions of the corrugated channel sheet to the first and second alignment parts; assembling the plurality of plate members into a stack, wherein assembling includes providing alignment posts through which the alignments holes of the plurality of plate members are passed through and applying a compressive force on the stack of plate members; and wherein the first and second alignment parts constrain the thickness of the plurality of plate members during assembly of the stack to avoid damaging the corrugated channel sheets of the plurality of  plate members.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 17 above and apply herein.
19. 	Claims 19-20 would be allowable when the rejection on the ground of nonstatutory double patenting set forth in this office action on claims 19-20 is overcome. The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 19 is directed to a method of forming a plate member for an open fuel cell stack comprising: providing a corrugated channel sheet with opposing first and second side edges and opposing first and second end edges, the corrugated channel sheet comprising peaks and troughs extending from the first side edge to the second side edge, the troughs and the peaks form flow channels with openings at the first and second side edges; providing first and second alignment parts, wherein the first and second alignment parts each comprises a main body having a through hole, extensions on sides of the main body, wherein an extension includes an alignment hole,
wherein the main body includes an end engagement edge and the extensions include side engagement edges; mating the end engagement edge of the first alignment part to the first end edge of the corrugated channel sheet; and mating the end engagement edge of the second alignment part to the second end edge of the corrugated channel sheet. The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 17 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724